Title: From James Madison to Nathan Sanford, 21 June 1804
From: Madison, James
To: Sanford, Nathan



Sir.
Department of State June 21. 1804.
The Charge des Affaires of France having made the circumstances, detailed in the enclosed extract, the subject of an official complaint; considering them in the light of an infraction of the rights of France, I have the honor to transmit the extract to you, and to request that you make enquiry into the truth and particular nature of the facts therein stated, and if in your opinion they constitute an offence subjecting the Captain of the Schooner Union or any other person to legal prosecution, that you commence the same accordingly. I am &c.
James Madison.
